Citation Nr: 1743527	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether reduction of the disability rating for ischemic heart disease was proper.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970. 
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On June 3, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he withdrew his appeal of the rating reduction for his ischemic heart disease.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 


In June 2015, VA received notice from the Veteran and his representative that he was satisfied with his 60 percent rating and withdrew his appeal for his ischemic heart disease.  The Board thus finds that no allegation of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether the reduction in disability rating for the ischemic heart disease was proper is dismissed. 


REMAND

The Veteran contends that he is unemployable because of his service-connected conditions, particularly his ischemic heart disease and diabetes.  Prior to retirement in 2010, he served as a commercial truck driver for 26 years and worked on his farm.  He contends that he failed the physical requirement for his commercial driver's license and would be unable to pass a future physical because he is insulin-dependent and his sugar levels are not well-controlled.  To support his claim, he presented evidence that his commercial driver's license has been downgraded, but the failed physical is not part of the record.

Additionally, VA treatment records from July 2013 to the present are not associated with the claims file.  The Board finds that these are necessary prior to making a determination on the merits. 

Finally, the Veteran reported that he was advised to retire due to his heart condition during a January 2011 mental health assessment.  The Veteran should submit documents that link his service-connected medical disorders to retirement, including medical opinions advising retirement.   


Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from Central Arkansas HCS from July 2013 to the present.

2. Contact the Veteran and request that he authorize VA to access private or government records related to his claim, including records related to his failed commercial driving physical and any medical opinions advising him to retire because of his service-connected disabilities.  Notify him that, in the alternative, he can provide these records to VA.  Provide all necessary authorization forms. 

3. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


